            Case 1:20-cv-11114-UA Document 1 Filed 12/31/20 Page 1 of 12




                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF NEW YORK


  LARA GAUDIO,
                                                      Civil Action No.
                      Plaintiff,
                                                      COMPLAINT FOR VIOLATIONS
       v.                                             OF THE FEDERAL SECURITIES
                                                      LAWS


                                                      JURY TRIAL DEMANDED
   TENGASCO, INC., PETER E. SALAS,
   MATTHEW K. BEHRENT, and
   RICHARD THON,




                      Defendants.



       Plaintiff Lara Gaudio (“Plaintiff”) by and through her undersigned attorneys, brings this

action on behalf of herself, and alleges the following based upon personal knowledge as to those

allegations concerning Plaintiff and, as to all other matters, upon the investigation of counsel,

which includes, without limitation: (a) review and analysis of public filings made by Tengasco,

Inc. (“Tengasco” or the “Company”) and other related parties and non-parties with the United

States Securities and Exchange Commission (“SEC”); (b) review and analysis of press releases

and other publications disseminated by certain of the Defendants (defined below) and other

related non-parties; (c) review of news articles, shareholder communications, and postings on the

Company’s website concerning the Company’s public statements; and (d) review of other

publicly available information concerning Tengasco and the Defendants.
            Case 1:20-cv-11114-UA Document 1 Filed 12/31/20 Page 2 of 12




                                SUMMARY OF THE ACTION

       1.      This is an action brought by Plaintiff against Tengasco and the Company’s Board

of Directors (the “Board” or the “Individual Defendants”) for their violations of Section 14(a)

and 20(a) of the Securities Exchange Act of 1934, 15.U.S.C. §§ 78n(a), 78t(a), and SEC Rule

14a-9, 17 C.F.R. 240.14a-9, in connection with the proposed merger of the Company with Riley

Exploration – Permian, LLC (“REP”) (the “Proposed Transaction”).

       2.      On October 21, 2020, the Company entered into an Agreement and Plan of

Merger (the “Merger Agreement”) with REP. Pursuant to the terms of the Merger Agreement

each common unit of REP issued and outstanding will be converted into the right to receive

97.796467 shares of Tengasco common stock and any dividends or other distributions to which

the holder of REP units becomes entitled to upon the surrender of such REP units in accordance

with the Merger Agreement (the “Merger Consideration”).

       3.      Upon completion of the Proposed Merger, former REP members will collectively

own approximately 95% and former Tengasco stockholders will own approximately 5% of the

outstanding shares of common stock of the post-merger Combined Company. The Combined

Company will be renamed Riley Exploration Permian, Inc. and its stock will continue to trade on

the New York Stock Exchange under the ticker symbol “REPX.”

       4.      On December 31, 2020, in order to convince the Company’s shareholders to vote

in favor of the Proposed Transaction, the Board authorized the filing of a materially incomplete

and misleading registration statement with the SEC on Form S-4/A (the “Registration

Statement”), in violation of Sections 14(a) and 20(a) of the Exchange Act.

       5.      For these reasons, and as set forth in detail herein, Plaintiff asserts claims against

Tengasco and the Board for violations of Sections 14(a) and 20(a) of the Exchange Act and Rule




                                                 2
               Case 1:20-cv-11114-UA Document 1 Filed 12/31/20 Page 3 of 12




14a-9. Plaintiff seeks to enjoin Defendants from taking any steps to consummate the Proposed

Transaction unless and until the material information discussed below is disclosed to Tengasco

shareholders before the vote on the Proposed Transaction or, in the event the Proposed

Transaction is consummated, recover damages resulting from the Defendants’ violations of the

Exchange Act.

                                   JURISDICTION AND VENUE

          6.      This Court has subject matter jurisdiction over all claims asserted herein pursuant

to Section 27 of the Exchange Act, 15 U.S.C § 78aa, and 28 U.S.C. § 1331, as Plaintiff alleges

violations of Sections 14(a) and 20(a) of the Exchange Act.

          7.      This Court has personal jurisdiction over all of the Defendants because each is

either a corporation that conducts business in, solicits shareholders in, and/or maintains

operations within, this District, or is an individual who is either present in this District for

jurisdictional purposes or has sufficient minimum contacts with this District so as to make the

exercise of jurisdiction by this Court permissible under traditional notions of fair play and

substantial justice.

          8.      Venue is proper under 28 U.S.C. § 1391 because a substantial portion of the

transactions and wrongs complained of herein occurred in this District.

                                           THE PARTIES

          9.      Plaintiff is, and has been at all times relevant hereto, the owner of Tengasco

shares.

          10.     Defendant Tengasco is incorporated under the laws of Delaware and has its

principal executive offices located at 8000 E. Maplewood Avenue, Suite 130, Greenwood




                                                   3
          Case 1:20-cv-11114-UA Document 1 Filed 12/31/20 Page 4 of 12




Village, Colorado 80111. The Company’s common stock trades on the NYSE under the symbol

“TGC.”

       11.     Defendant Peter E. Salas (“Salas”) is and has been the Chairman of the Board of

Tengasco at all times during the relevant time period.

       12.     Defendant Matthew K. Behrent (“Behrent”) is and has been a director of

Tengasco at all times during the relevant time period.

       13.     Defendant Richard Thon (“Thon”) is and has been a director of Tengasco at all

times during the relevant time period.

       14.     Defendants Berenson, Craddock, Duganier, Edelman, Ladhani, Stover, Urban,

Van Kleef, and Wyrsch are collectively referred to herein as the “Individual Defendants.”

       15.     The Individual Defendants, along with Defendant Tengasco, are collectively

referred to herein as “Defendants.”

                              SUBSTANTIVE ALLEGATIONS

                                 Background of the Company

       16.     Tengasco is an independent oil and gas company that explores for, develops, and

produces domestic oil and natural gas reserves. The Company’s technologies include 3D seismic

imaging utilizing microseismic interpretation for drilling new wells and fostering maximum

long-term performance of appropriate wells using the latest polymer techniques to both increase

oil production and total reserves, and to reduce costs as a result of decreased water pumped to

surface in the production process. The Company’s activities are focused in the State of Kansas

                     The Company Announces the Proposed Transaction

       17.     On October 21, 2020, the Company jointly issued a press release announcing the

Proposed Transaction. The press release stated in part:




                                                4
  Case 1:20-cv-11114-UA Document 1 Filed 12/31/20 Page 5 of 12




GREENWOOD VILLAGE, Colorado and OKLAHOMA CITY, Oklahoma,
October 21, 2020—Tengasco Inc. (NYSE American: TGC) (“Tengasco”) and
Riley Exploration – Permian, LLC (“Riley”) announced today that they have
entered into a definitive merger agreement in an all-stock transaction. Under the
terms of the merger agreement, Tengasco will issue approximately 203 million
shares of Tengasco common stock to Riley members at the closing of the
transaction. Following the closing of the transaction, the current members of
Riley will own 95% of Tengasco and the current Tengasco stockholders will own
the remaining 5%. In addition, Riley will become a wholly owned subsidiary of
Tengasco. Riley is a private equity backed company focused on developing
conventional oil and natural gas properties in the Northwest Shelf of the Permian
Basin. Riley was formed with the goal of building a premier Permian Basin pure-
play acquisition, exploration, and development company, focusing on oil-rich,
geologically driven sweet spots within legacy oilfields that are conducive to
newer drilling and completion techniques. Riley’s acreage is primarily located on
large contiguous blocks in Yoakum County, Texas and Lea, Roosevelt and
Chaves Counties in New Mexico; and the offset legacy assets are located in the
Permian Basin San Andres fields, which include the Wasson and Brahaney Fields.
Riley’s assets have a shallower decline profile than most unconventional
reservoirs, which provides Riley with optionality in terms of capital deployment,
development schedule, and management of organic growth. As a result, Riley has
a strong balance sheet with a low debt to trailing twelve months Adjusted
EBITDAX ratio of 1.4:1, has been able to grow production quarter over quarter,
and has a record of paying cash dividends to common unitholders for the past 6
quarters totaling $25 million to date.

                                *      *       *

Timing and Approvals

The transaction is expected to close during the first quarter of 2021, and it is
subject to customary closing conditions and regulatory approvals, including the
approval of Tengasco stockholders and Riley members.

Advisors

ROTH Capital Partners acted as exclusive financial advisor to Tengasco, Inc. and
Davis Graham & Stubbs LLP is serving as legal advisor to Tengasco. Truist
Securities acted as exclusive financial advisor to Riley Exploration – Permian,
and DiSanto Law and Thompson & Knight LLP are serving as legal advisors to
Riley.




                                       5
           Case 1:20-cv-11114-UA Document 1 Filed 12/31/20 Page 6 of 12




                 FALSE AND MISLEADING STATEMENTS
      AND/OR MATERIAL OMISSIONS IN THE REGISTRATION STATEMENT

       18.     On December 31, 2020, the Company authorized the filing of the Registration

Statement with the SEC.        The Registration Statement recommends that the Company’s

shareholders vote in favor of the Proposed Transaction.

       19.     Defendants were obligated to carefully review the Registration Statement prior to

its filing with the SEC and dissemination to the Company’s shareholders to ensure that it did not

contain any material misrepresentations or omissions. However, the Registration Statement

misrepresents and/or omits material information that is necessary for the Company’s

shareholders to make informed decisions regarding whether to vote in favor of the Proposed

Transaction, in violation of Sections 14(a) and 20(a) of the Exchange Act.

                 Material False and Misleading Statements or Material
     Misrepresentations or Omissions Regarding the Company’s Financial Projections

       20.     The Registration Statement references projections prepared by the Company’s

and REP’s management concerning the Proposed Transaction, however, the Registration

Statement entirely omits any of these financial projections.

       21.     Disclosure of the above information is vital to provide investors with the complete

mix of information necessary to make an informed decision when voting on the Proposed

Transaction.   Specifically, the above information would provide shareholders with a better

understanding of the analyses performed by the Company’s financial advisor in support of its

opinion.




                                                 6
           Case 1:20-cv-11114-UA Document 1 Filed 12/31/20 Page 7 of 12




                     Material False and Misleading Statements or Material
                Misrepresentations or Omissions Regarding Roth’s Financial Opinion

        22.     The Registration Statement contains the financial analyses and opinion of Roth

Capital Partners, LLC (“Roth”) concerning the Proposed Transaction, but fails to provide

material information concerning such.

        23.     With respect to Roth’s Comparable Company Analyses, the Registration

Statement fails to disclose the individual multiples and metrics for each of the companies

observed by Roth for its analyses.

        24.     With respect to Roth’s Comparable Transaction Analysis, the Registration

Statement fails to disclose the individual multiples and metrics for the specific transactions

observed by Roth for its analysis.

        25.     With respect to Roth’s Net Asset Value Analysis, the Registration Statement fails

to disclose: (i) the cash flows used in the analysis; (ii) undeveloped acreage value; (iii) net

working capital; (iv) net current asset retirement obligations; (v) total debt outstanding; and (vi)

the inputs and assumptions underlying Roth’s use of the discount rates of 9%, 10%, and 15%.

        26.     When a banker’s endorsement of the fairness of a transaction is touted to

shareholders, the valuation methods used to arrive at that opinion as well as the key inputs and

range of ultimate values generated by those analyses must also be fairly disclosed. Moreover,

the disclosure of projected financial information is material because it provides shareholders with

a basis to project the future financial performance of a company and allows shareholders to

better understand the financial analyses performed by the Company’s financial advisor in support

of its fairness opinion.

        27.     Without the above described information, the Company’s shareholders are unable

to cast a fully informed vote on the Proposed Transactions. Accordingly, in order to provide



                                                 7
            Case 1:20-cv-11114-UA Document 1 Filed 12/31/20 Page 8 of 12




shareholders with a complete mix of information, the omitted information described above

should be disclosed.

                                              COUNT I

                     (Against All Defendants for Violations of Section 14(a)
                of the Exchange Act and Rule 14a-9 Promulgated Thereunder)

          28.   Plaintiff incorporates each and every allegation set forth above as if fully set forth

herein.

          29.   Section 14(a)(1) of the Exchange Act makes it “unlawful for any person, by the

use of the mails or by any means or instrumentality of interstate commerce or of any facility of a

national securities exchange or otherwise, in contravention of such rules and regulations as the

Commission may prescribe as necessary or appropriate in the public interest or for the protection

of investors, to solicit or to permit the use of his name to solicit any proxy or consent or

authorization in respect of any security (other than an exempted security) registered pursuant to

section 78l of this title.” 15 U.S.C. § 78n(a)(1).

          30.   Rule 14a-9, promulgated by the SEC pursuant to Section 14(a) of the Exchange

Act, provides that communications with stockholders in a recommendation statement shall not

contain “any statement which, at the time and in the light of the circumstances under which it is

made, is false or misleading with respect to any material fact, or which omits to state any

material fact necessary in order to make the statements therein not false or misleading.” 17

C.F.R. § 240.14a-9.

          31.   Defendants have issued the Registration Statement with the intention of soliciting

shareholders support for the Proposed Transaction. Each of the Defendants reviewed and

authorized the dissemination of the Registration Statement, which fails to provide critical

information regarding, among other things, the financial projections for the Company.



                                                     8
          Case 1:20-cv-11114-UA Document 1 Filed 12/31/20 Page 9 of 12




       32.     In so doing, Defendants made untrue statements of fact and/or omitted material

facts necessary to make the statements made not misleading. Each of the Defendants, by virtue

of their roles as officers and/or directors, were aware of the omitted information but failed to

disclose such information, in violation of Section 14(a). The Defendants were therefore

negligent, as they had reasonable grounds to believe material facts existed that were misstated or

omitted from the Registration Statement, but nonetheless failed to obtain and disclose such

information to shareholders although they could have done so without extraordinary effort.

       33.     The Defendants knew or were negligent in not knowing that the Registration

Statement is materially misleading and omits material facts that are necessary to render it not

misleading. The Defendants undoubtedly reviewed and relied upon the omitted information

identified above in connection with their decision to approve and recommend the Proposed

Transaction.

       34.     The Defendants knew or were negligent in not knowing that the material

information identified above has been omitted from the Registration Statement, rendering the

sections of the Registration Statement identified above to be materially incomplete and

misleading. Indeed, the Defendants were required to be particularly attentive to the procedures

followed in preparing the Registration Statement and review it carefully before it was

disseminated, to corroborate that there are no material misstatements or omissions.

       35.     The Defendants were, at the very least, negligent in preparing and reviewing the

Registration Statement. The preparation of a Registration Statement by corporate insiders

containing materially false or misleading statements or omitting a material fact constitutes

negligence. The Defendants were negligent in choosing to omit material information from the

Registration Statement or failing to notice the material omissions in the Registration Statement




                                                9
            Case 1:20-cv-11114-UA Document 1 Filed 12/31/20 Page 10 of 12




upon reviewing it, which they were required to do carefully as the Company’s directors. Indeed,

the Defendants were intricately involved in the process leading up to the signing of the Merger

Agreement and the preparation of the Company’s financial projections.

          36.   The misrepresentations and omissions in the Registration Statement are material

to Plaintiff, who will be deprived of his right to cast an informed vote if such misrepresentations

and omissions are not corrected prior to the vote on the Proposed Transaction.

          37.   Plaintiff has no adequate remedy at law. Only through the exercise of this Court’s

equitable powers can Plaintiff be fully protected from the immediate and irreparable injury that

Defendants’ actions threaten to inflict.

                                             COUNT II

                            (Against the Individual Defendants for
                        Violations of Section 20(a) of the Exchange Act)

          38.   Plaintiff incorporates each and every allegation set forth above as if fully set forth

herein.

          39.   The Individual Defendants acted as controlling persons of Tengasco within the

meaning of Section 20(a) of the Exchange Act as alleged herein. By virtue of their positions as

officers and/or directors of Tengasco, and participation in and/or awareness of the Company’s

operations and/or intimate knowledge of the incomplete and misleading statements contained in

the Registration Statement filed with the SEC, they had the power to influence and control and

did influence and control, directly or indirectly, the decision making of the Company, including

the content and dissemination of the various statements that Plaintiff contends are materially

incomplete and misleading.

          40.   Each of the Individual Defendants was provided with, or had unlimited access to,

copies of the Registration Statement and other statements alleged by Plaintiff to be misleading



                                                  10
          Case 1:20-cv-11114-UA Document 1 Filed 12/31/20 Page 11 of 12




prior to and/or shortly after these statements were issued and had the ability to prevent the

issuance of the statements or cause the statements to be corrected.

       41.     In particular, each of the Individual Defendants had direct and supervisory

involvement in the day-to-day operations of the Company, and, therefore, is presumed to have

had the power to control or influence the particular transactions giving rise to the Exchange Act

violations alleged herein, and exercised the same. The Registration Statement at issue contains

the unanimous recommendation of each of the Individual Defendants to approve the Proposed

Transaction. They were thus directly involved in preparing this document.

       42.     In addition, as set forth in the Registration Statement sets forth at length and

described herein, the Individual Defendants were involved in negotiating, reviewing, and

approving the Merger Agreement. The Registration Statement purports to describe the various

issues and information that the Individual Defendants reviewed and considered. The Individual

Defendants participated in drafting and/or gave their input on the content of those descriptions.

       43.     By virtue of the foregoing, the Individual Defendants have violated Section 20(a)

of the Exchange Act.

       44.     As set forth above, the Individual Defendants had the ability to exercise control

over and did control a person or persons who have each violated Section 14(a) and Rule 14a-9 by

their acts and omissions as alleged herein. By virtue of their positions as controlling persons,

these Defendants are liable pursuant to Section 20(a) of the Exchange Act. As a direct and

proximate result of Individual Defendants’ conduct, Plaintiff will be irreparably harmed.

       45.     Plaintiff has no adequate remedy at law. Only through the exercise of this Court’s

equitable powers can Plaintiff be fully protected from the immediate and irreparable injury that

Defendants’ actions threaten to inflict.




                                                11
            Case 1:20-cv-11114-UA Document 1 Filed 12/31/20 Page 12 of 12




                                     PRAYER FOR RELIEF

       WHEREFORE, Plaintiff prays for judgment and relief as follows:

       A.       Preliminarily and permanently enjoining Defendants and all persons acting in

concert with them from proceeding with, consummating, or closing the Proposed Transaction;

       B.       Directing the Individual Defendants to disseminate an Amendment to the

Registration Statement that does not contain any untrue statements of material fact and that states

all material facts required in it or necessary to make the statements contained therein not

misleading;

       C.       Directing Defendants to account to Plaintiff for all damages sustained because of

the wrongs complained of herein;

       D.       Awarding Plaintiff the costs of this action, including reasonable allowance for

Plaintiff’s attorneys’ and experts’ fees; and

       E.       Granting such other and further relief as this Court may deem just and proper.

                                         JURY DEMAND

       Plaintiff demands a trial by jury on all issues so triable.

Dated: December 31, 2020                                       Respectfully submitted,

                                                               By: /s/ Joshua M. Lifshitz
                                                               Joshua M. Lifshitz
                                                               Email: jml@jlclasslaw.com
                                                               LIFSHITZ LAW FIRM, P.C.
                                                               821 Franklin Avenue, Suite 209
                                                               Garden City, New York 11530
                                                               Telephone: (516) 493-9780
                                                               Facsimile: (516) 280-7376

                                                               Attorneys for Plaintiff




                                                 12
